Citation Nr: 1450566	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-30 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date of service connection for PTSD prior to August 18, 2009. 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel








INTRODUCTION

The Veteran served on active duty from November 1987 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested to testify at a hearing before the Board by videoconference or Travel Board, as reflected in a September 2014 VA report of contact form.  He has not yet had an opportunity to testify before the Board.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing before the Board by videoconference or Travel Board, whichever is earlier.  Provide proper notice of the hearing date and location.

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



